DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/248,189 in response to Election/Restriction filed on 10/20/2022. Claims 13-23 and 28-46 are currently pending and have been considered below. Claims 13, 28 and 39 are independent claims. Claims 1-12 and 14-27 have been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS), submitted, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 13-22, 28-37 and 39-46 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat et al.  (US 2022/0007304 A1) herein “Haghighat 304” in view of Haghighat et al.  (US 2020/0413413 A1) herein “Haghighat 413”.

Regarding claims 13, 28 and 39, a wireless communication device for wireless communication, [Figure 1B, wherein Ref # 102 represents a wireless communication device], comprising:
a memory, [Figure 1B, Ref # 130 & 132], 
and one or more processors operatively coupled to the memory, [Figure 1B, Ref # 118], the memory and the one or more processors configured to cause the wireless communication device to:
determine, for full-duplex mode communication with a first node and a second node, [in a non-standalone configuration WTRUs 102a, 102b, 102c may communicate with/connect to gNBs 180a, 180b, 180c while also communicating with/connecting to another RAN such as eNode-Bs 160a, 160b, 160c, (Haghighat “304” et al., Paragraph 63)], a first multiple access (MA) signature for the first node and a second MA signature for the second node, [a first MAS in the set may be used if a first DM-RS port is indicated in the associated DCI for a PUSCH transmission, while a second MAS in the set may be used if a second DM-RS port is indicated. The first MAS and the second MAS may be different, (Haghighat “304” et al., Paragraph 106)], 
and communicate in a full-duplex mode with the first node using the first MA signature and with the second node using the second MA signature, [The WTRU 102 may include a full duplex radio for which transmission and reception of some or all of the signals (e.g., associated with particular subframes for both the UL (e.g., for transmission) and downlink (e.g., for reception) may be concurrent and/or simultaneous, (Haghighat “304” et al., Paragraph 42)], 
Haghighat “304” et al. fails to explicitly teach wherein the first MA signature and the second MA signature are selected to suppress residual clutter interference,
Haghighat “413” et al. teaches a WTRU may determine a MAS with one or more specific features. For example, a WTRU may determine a MAS that is more robust to inter-user interference, for example, for improved separability between the WTRUs, (Haghighat “413” et al., Paragraph 141), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the first MA signature and the second MA signature are selected to suppress residual clutter interference, (Haghighat “413” et al., Paragraph 141), in order to combat the interference between non-orthogonal transmissions, transmitter side schemes (e.g., spreading, such as linear or non-linear, with or without sparseness) and/or interleaving may be employed, for example, to improve the performance and/or to ease the burden of advanced receivers, (Haghighat “413” et al., Paragraph 84).

Regarding claims 14, 29 and 40, the wireless communication device wherein a first demodulation reference signal (DMRS) configuration of a first signal transmitted to the first node and a second DMRS configuration of a second signal received from the second node are selected to enable separate channel estimation for the first signal and the second signal, [The MAS may be derived from one of the following; codebook/codeword, sequence, interleaver, resource element (RE) mapping, DMRS, preamble, spatial dimension or power (e.g., transmit power), (Haghighat “304” et al., Paragraph 76)]. 

Regarding claims 15, 30 and 41, the wireless communication device wherein the first DMRS and the second DMRS use same time resources, same frequency resources, and a same base sequence, and wherein the first DMRS uses a first cyclic shift and the second DMRS uses a second cyclic shift, [a MAS resource set may be defined by one or more values of a sequence index, length, seed, cyclic phase shift, etc., (Haghighat “413” et al., Paragraph 94)].

Regarding claims 16 and 31, the wireless communication device wherein the first DMRS and the second DMRS use same time resources and same frequency resources, and wherein the first DMRS uses a first base sequence and the second DMRS uses a second base sequence, [Haghighat “413” et al., Figure 5)].

Regarding claims 17 and 32, the wireless communication device wherein the first DMRS uses a first time resource and the second DMRS uses a second time resource, [Haghighat “413” et al., Figure 5)].

Regarding claims 18 and 33, the wireless communication device wherein the first DMRS uses a first frequency resource and the second DMRS uses a second frequency resource, [Haghighat “413” et al., Figure 5)].

Regarding claims 19, 34 and 42, the wireless communication device wherein the first MA signature and the second MA signature are resource spread multiple access signatures, [To combat interference between non-orthogonal transmissions, transmitter side schemes such as spreading (linear or non-linear, with or without sparseness) and/or interleaving may be employed, e.g., to improve the performance and ease the burden of advanced receivers, ((Haghighat “304” et al., Paragraph 74)]. 

Regarding claims 20, 35 and 43, the wireless communication device wherein lengths of the first MA signature and the second MA signature are selected based at least in part on at least one of: a clutter interference level, a configured maximum signal to interference noise ratio, or a configured maximum throughput on a link to the second node, [a MAS resource set may be defined by one or more values of a sequence index, length, seed, cyclic phase shift, etc., (Haghighat “413” et al., Paragraph 94)].

Regarding claims 21, 36 and 44, the wireless communication device wherein the one or more processors are further configured to cause the wireless communication device to: transmit information identifying a length of the first MA signature to the first node, [a MAS resource set may be defined by one or more values of a sequence index, length, seed, cyclic phase shift, etc., (Haghighat “413” et al., Paragraph 94)], 
and transmit information identifying a length of the second MA signature to the second node, [a MAS resource set may be defined by one or more values of a sequence index, length, seed, cyclic phase shift, etc., (Haghighat “413” et al., Paragraph 94)].

Regarding claims 22, 37 and 45, the wireless communication device wherein the one or more processors are further configured to cause the wireless communication device to: transmit information identifying a clutter interference measurement, [A WTRU may determine the MAS, for example, based on a measurement (e.g., signal-to-noise ratio (SNR)). A WTRU may consider a pathloss, an interference, a size of the data payload, and/or service quality aspects of the data payload (e.g., reliability, latency, minimum data rate, and/or the like) to determine a MAS or a subset of MASs, (Haghighat “413” et al., Paragraph 95)],
and receive, as a response to the information identifying the clutter interference measurement, information identifying at least one of a length of the first MA signature or a length of the second MA signature, [A WTRU may determine the MAS, for example, based on a measurement (e.g., signal-to-noise ratio (SNR)). A WTRU may consider a pathloss, an interference, a size of the data payload, and/or service quality aspects of the data payload (e.g., reliability, latency, minimum data rate, and/or the like) to determine a MAS or a subset of MASs, (Haghighat “413” et al., Paragraph 95)].

Allowable Subject Matter
Claims 23, 38 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478